Citation Nr: 1819279	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-06 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to June 19, 2017 for service-connected degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent from June 19, 2017 for service-connected DJD of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran had active duty in the United States Marine Corps for June 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, that determined that Veteran's degenerative joint disease (DJD) of the lumbar spine warranted service connection with a disability rating of 10 percent.  In a subsequent rating decision of December 2017, the RO increased that disability rating to 20 percent.  However, since this increased disability rating did not constitute a full grant of the benefit sought, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran had requested to be scheduled for a hearing before a Veterans Law Judge. However, on the day of the scheduled hearing in March 2017, he withdrew his request for a Board hearing.

In May 2017, the Board remanded the case for additional evidentiary development.

The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to June 19, 2017, the Veteran's service-connected degenerative joint disease of the lumbar spine manifested in forward flexion of proximally 70 degrees, and the combined range of motion of the thoracolumbar spine was 180 degrees. 

2.  From June 22, 2017, the Veteran's service-connected degenerative joint disease of the lumbar spine manifests with forward flexion to 50 degrees; pain, fatigue, weakness, and lack of endurance during flare-ups which significantly limit functional ability; and objective evidence of pain on passive range of motion and objective evidence of pain on non-weight bearing.
CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a disability rating of 40 percent for degenerative joint disease of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321. 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Remand Compliance

As noted in the Introduction, the case was remanded to the RO in May 2017for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. § Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). 

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating. Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings." See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; 
see also 38 C.F.R. § 4.59 (2017)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2017).  Although the first sentence of 38 C.F.R. § 4.59 (2017) refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  see also Sharp v. Shulkin, No. 16-1385, decided September 6, 2017 (holding in part that if an examination is not taking place during a flare-up, an examiner should ascertain adequate information-such as frequency, duration, characteristics, severity, and functional loss-with regard to flare-ups by alternative means).

Pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40 (2016)).

The final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The general rating formula for disease and injuries of the spine is provided in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2017). 


The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine:  100 percent disabling.

Unfavorable ankylosis of the entire thoracolumbar spine:  50 percent disabling.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine:  40 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis:  20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height:  10 percent disabling.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


Evidence and Analysis

A.   Initial disability rating in excess of 10 percent prior to June 19, 2017. 

The Veteran contends that the initial 10 percent disability rating for service-connected DJD does not accurately reflect the severity of his disability prior to June 19, 2017.

In a September 2007 VA treatment record, a VA clinician reported that the Veteran complained of lumbar pain with radiation to the left leg.  The clinician also took note of a history of multiple falls-possibly due to sciatica, less likely due to spinal cord impingement.  He noted that he would order a magnetic resonance imaging (MRI) study; he also prescribed Flexeril.

In a December 2007 VA radiological report, an examiner opined that an MRI study of the lumbar spine provided findings of a disc bulge/osteophyte at the L4-5 and L5-S1 levels.  There were mild bilateral facet degenerative changes in the lower lumbar spine.  Other findings as to low signal intensity was consistent with focal fatty marrow.  As an impression, the examiner provided DJD in the lower lumbar spine, without significance and central spinal canal narrowing or neural foraminal stenosis.  The examiner also opined that this was a minor abnormality.

A December 2007 record from L. L., a private rehabilitation facility, noted that the Veteran reported that he was under current evaluation at VA for back pain.  The Veteran mentioned his MRI and reported that he was told that he had a ruptured disc in the lumbar spine with sciatica on the left.

In a January 2008 VA internal medicine note, a clinician opined that the Veteran reported for treatment with a complaint of sciatica pain radiating to his left thigh up to his left knee.  The Veteran stated that he only slept two to three hours a night, underscoring the occurrence of frequent back spasms and tingling in his legs.  The Veteran reported that he tried using a heating device for relief.  As to physical therapy (PT), the Veteran reported that the PT facility was too far away from his house, adding that it took two hours to get to there.  Subsequent notes from May and October 2008 reported that the Veteran sought follow-up consultations for the sciatica that affected his sleep.  This note also provided that the Veteran reported that Baclofen helped alleviate back pain. 

In January 2009, the Veteran submitted a statement, via VA FORM 41-38.  In pertinent part, he noted that he was still undergoing VA treatment and his medical condition had worsened.

In March 2009, the Veteran submitted a statement, via VA FORM 21-4138.  He wrote that he was claiming a low back condition as secondary to service-connected bilateral knee condition.

An April 2010 VA treatment record included notations about the Veteran's complaints as well as findings concerning chronic back pain, DDD, DJD, and left side sciatica.  Reference was also made to the 2007 MRI findings.  A VA treatment report from early December 2010 again took note of chronic low back pain as well as notations about the Veteran's medical history and the 2007 MRI report.
In a December 2010 VA internal medicine note, an examiner opined that the Veteran indicated that Baclofen was helping control chronic back pain; however, left-side sciatica was worsening.  The examiner also reported the cessation of narcotics for more conservation modes of pain relief.

In May 2009, the Veteran was afforded a VA examination, focusing on his knees and back.  The examiner considered the Veteran's lay accounts of his medical history and conducted a physical examination.  The Veteran reported that his back was painful because he was forced to "accommodate for his knee problems."  He also reported that he could not walk long distances.  He stated that his back pain was 6 to 7 in a scale of 10.  The Veteran had had no specific treatment for his back; there were no episodes of reported bed rest over the past 12 months; and there were no flare-ups.

Upon physical examination, the Veteran indicated that pain was distributed in a band-like configuration across the lower back and on to both sides.  Comprehensive range of motion testing, according to the examiner, could not be conducted because the Veteran reported that he was unable to stand up because of overall pain.  However, the examiner was able to provide a range of motion findings, presumably from a sitting position.  Forward flexion was proximally zero to 70 degrees; extension was to 30 degrees; left lateral flexion was to 20 degrees; right lateral flexion was to 20 degrees; left lateral rotation was to 20 degrees; and right lateral flexion was to 20 degree.  Combined range of motion of the thoracolumbar spine was 180 degrees.  The examiner opined that range of motion did show pain at the end ranges; however, range of motion was not otherwise limited by weakness, incoordination or lack of endurance upon three repetitions or flares.

X-ray imaging of the lumbar spine showed multilevel DJD moderate in severity and some degenerative disc disease (DDD).

As an assessment, the examiner provided lower back pain secondary to DJD and mild DDD.  

In a February 2011 MRI report, an examiner provided findings of exaggeration of lumbar lordosis; minimal retrolisthesis of L2 vertebra on L3.  The examiner also noted "suspect" retrolisthesis of L4 vertebra on L5, which was almost negligible. Moreover, there was slight bulging of the posterior annulus fibrosis at L5-S1.  There was also a suggestion of minimal internal annulus tear posteriorly in the disc; however, no presence of significant neural foraminal stenosis.

The examiner provided an impression of multilevel DDD, without significant central spinal canal narrowing.  But no significant neural foraminal stenosis was present.  He opined that the primary diagnostic code was minor abnormality.

VA treatment records from 2011 provide notations as to the Veteran's DJD of the spine, referencing past medical findings, pain medications, and MRI findings

Review of the Veteran's VA treatment records from 2012 to June 2017 reveal that the Veteran complained of chronic back pain, osteoarthritis, and sciatica from 2012 to 2017.  In a December 2015 report, a VA physician opined that the Veteran experienced chronic pain, noting that he had diagnostic impressions of two herniated discs and sciatica.  She also reported that the Veteran was experiencing shoulder pain.  He was prescribed hydrocodone, which appeared to alleviate pain.  However, when dosing of this narcotic was lowered, the Veteran again experienced pain, and his pain management became ineffective.  Furthermore, other VA clinicians took note of the Veteran's DJD of the lumbar spine.  They also alluded to findings from MRI studies performed in 2007 and 2011, as discussed above.

In February 2017, records from the Social Security Administration (SSA) were associated with the claims file.  Review of these records show that the Veteran applied for disability benefits in January 2005.  However, these SSA records do not involve treatment or impressions that pertain to the period of time in which the Veteran's increased rating claim is for application.

Upon review of the evidence of record, the Board concludes that the evidence of record does not warrant an initial disability rating in excess of 10 percent to June 19, 2017 for the Veteran's service-connected DJD of the lumbar spine.
The Board accepts that the Veteran experienced pain in his lumbar spine.  The Veteran is certainly competent to report unpleasant physical sensation.  To this extent, the Board finds him credible.  See Layno v. Brown, 6 Vet. App. 469-70 (1994).  Nevertheless, determining the severity of DJD of the lumbar spine must be weighed with clinical observations.  See Jandreau v. Nicholson, 492 F.3d at 372; Layno, 6 Vet. App. at 469-70.   In this matter, the Board finds that the objective medical findings by skilled medical professionals to be more probative and more credible.  As noted above, the Veteran reported that he was not able to stand up for the range of motion testing, a level of severity which is not consistent with the remainder of the clinical exam. The May 2009 VA examiner reported forward flexion proximally to 70 degrees and the combined range of motion of the thoracolumbar spine as 180 degrees.  While this examiner noted pain at the end of the measured ranges of motion, he did not report that joint function was additionally limited by weakness, incoordination, fatigability, of lack of endurance after repeated use.  The Board also notes that the examiner who evaluated the February 2011 MRI noted an exaggeration of lumbar lordosis; however, he made no specific finding to the effect that this was a reversed lumbar lordosis.  Furthermore, this examiner provided a primary diagnostic code of minor abnormality. 

As discussed above, an increased disability rating for the Veteran's lumbosacral disability would require forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

As noted above, the Veteran's forward flexion was proximally to 70 degrees and his combined range of motion of the thoracolumbar spine was 180 degrees.  Review of the medical evidence of record prior to June 19, 2017 does not provide a finding that muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In sum, the weight of evidence is against assigning an initial disability rating in excess of 10 percent prior to June 19, 2017 for service-connected degenerative joint disease of the lumbar spine.

The preponderance of the evidence is against the Veteran's claims and there are no doubts to be resolved.  See 38 U.S.C. § 5.107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Disability rating in excess of 20 percent from June 19, 2017 

In June 2017, the Veteran was afforded a VA thoracolumbar spine condition examination.  The examiner reviewed records, considered the Veteran's accounts of his medical history, conducted a physical examination, and performed diagnostic testing.  The examiner opined that the Veteran had received diagnostic impressions of lumbosacral strain; IVDS; sacroiliac injury sacroiliac weakness; and spondylolisthesis in 2005.  Moreover, the examiner added that the diagnostic impression has changed, underscoring a progression in the severity of the previous diagnostic impression.  Specifically, the examiner stated that the Veteran "[had] severe pain in all directions severely impairing movement."

The Veteran reported that he experienced flare-ups, which he characterized as sharp pain with tingling and numbness.  Moreover, the Veteran stated that he had functional loss or functional impairment of his lumbar spine.  Specifically, he noted that he experienced this functional impairment daily, which manifested itself in sleep, falling down, climbing, lifting, walking, and running.

The examiner performed range of motion testing and indicated abnormality.  Forward flexion was to 50 degrees; extension was to 10 degrees; right lateral flexion was to 20 degrees; left lateral flexion was to 20 degrees; right lateral rotation was to 20 degrees; and left lateral rotation was to 20 degrees.  Combined range of motion was 140 degrees.

The examiner indicated that range of motion itself contributed to functional loss, namely impairments in bending and prolonged sitting.  The Veteran, according to the examiner, exhibited pain with forward flexion; extension; right lateral flexion; left lateral flexion; right lateral rotation; left lateral rotation; and weight bearing.  However, there was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the thoracolumbar spine.

The Veteran was able to perform repetitive-use testing with at least three repetitions; this testing did not result in additional functional loss.  The Veteran was not examined immediately after repetitive user over time; however, the examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Specifically, she took note of pain, fatigue, weakness, and lack of endurance.

The examination was not conducted during a flare-up; however, the examiner opined that it was medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner reported that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with flare-ups. 

The Veteran did have localized tenderness, guarding or muscle spasm of the thoracolumbar spine, which, according to the examiner, resulted collectively in abnormal gait or abnormal spine contour.  Additional factors contributing to disability include: less movement than normal; weakened movement; swelling; deformity; disturbance of locomotion; interference with sitting; and interference with standing.

Muscle strength testing of both the right side and the left side revealed: hip flexion of 4/5; knee extension of 4/5; ankle plantar flexion of 4/5; ankle dorsiflexion of 4/5; and great toe extension of 4/5.  The examiner found no indications of muscle atrophy.  Dermatome testing of both the right side and the left side indicated: decreased results at the upper anterior thigh-L2; decreased results at the thigh/knee-L3/4; decreased results at the lower leg/ankle-L4/L5/S1; and decreased results at the foot/toes-L5.  Both right and left straight leg testing were positive.

The examiner reported that the Veteran had radicular pain.  In terms of severity: constant pain as to both right and left lower extremity was moderate; intermittent pain as to both right and left lower extremity was moderate; paresthesias and/ or dysesthesias as to both right and left lower extremity were moderate; and numbness as to both right and left lower extremity was moderate.  There were no additional signs or symptoms of radiculopathy.  The examiner opined that both sides indicated involvement of L2/L3/L4 nerve roots as well as L3/L5/S1/S2/S3 nerve roots.  The severity of radiculopathy of both sides was moderate.  Furthermore, there was neither ankylosis of the spine nor additional neurologic abnormalities, to include the bladder or the bowel.  The Board notes that the Veteran is separately service connected for both radiculopathy of the lower right extremity and lower left extremity, which are were assigned 10 percent disability ratings from September 19, 2007 and 20 percent disability ratings from June 19, 2017.

IVDS of the thoracolumbar spine was noted.  Over the past 12 months, the Veteran reported prescribed bed rest as episodic, having had a total duration of at least one week but less than two weeks.  The Veteran stated that he used a brace on a constant basis.

Under functional impact on the Veteran's ability to work, the examiner indicated that sleeping, running, bending, lifting, and "everyday functioning" were indicative of impact.

As to Correia findings, the examiner provided that there was objective evidence of pain on both passive range of motion testing and on weight bearing testing of the back.

In August 2017, the Veteran was afforded a VA opinion.  The examiner reviewed the claims file, reviewed the prior examination report, and responded to directives which needed explanation.  The examiner reported that he reviewed conflicting medical evidence in the claims file.  Most of the records, according to him, focused on the Veteran's knee and shoulder problems.  Moreover, the only examination of the Veteran's thoracolumbar spine occurred in June 2017, as discussed immediately above.  This examiner reported that the June 2017 examiner's findings included some loss in range of motion; muscle spasm and guarding which resulted in an abnormal gait.  He also conveyed the June 2017 examiner's findings of decreased strength in the Veteran's bilateral extremities; decreased reflexes; and decreased sensation in his bilateral extremities with positive straight leg testing bilaterally.  While there was no ankylosis, the June 2017 examiner reported that the Veteran had IVDS, which led to prescribed episodic bed rest.  (Over the past 12 months there had been had a total duration of at least one week but less than two weeks.) 

In light of the medical findings, this examiner stated that it is least as likely as not that the Veteran was deserving of an increased rating.

Upon review of the evidence of record, the Board concludes that the evidence of record warrants a disability rating of 40 percent, but not higher, for the Veteran's service-connected DJD of the lumbar spine from June 22, 2017.

The Veteran is competent to report his symptoms and observations of level of dysfunction.  See Layno, 6 Vet. App. 465, 466, 369-70.  Nevertheless, determining the severity of DJD of the lumbar spine must also be weighed with clinical observations.  See Jandreau supra; Layno, 6 Vet. App. at 469-70.  Moreover, the Veteran is competent to report that he has pain and that his movement is restricted in motion.  Here, the Board finds the Veteran's reports of pain and restricted movement to be internally consistent, facially plausible, and consistent with other medical evidence of record.  See Caluza, supra.

As discussed above, an increased disability rating for the Veteran's lumbosacral spine disability requires forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Range of motion testing performed during the period under appeal did not report the Veteran's forward flexion of the thoracolumbar spine was 30 degrees or less at any time.  The Board notes that this measurement of forward flexion does not wholly capture the severity of a thoracolumbar disability, in light of the case law discussed above.
In this respect, the evidence of record does show that the Veteran experienced more than just mechanical pain. Underscoring this point, the June 2017 VA examiner opined that the Veteran reported that he experienced pain, fatigue, weakness, and lack of endurance during flare-ups which significantly limit functional ability.  See DeLuca, supra; Sharp, supra.  The Board finds it significant that the examiner clearly indicated the Veteran's reports of pain and functional loss during flare-ups are medically consistent with other findings in her examination.  Furthermore, this VA examiner's opinion included both a finding of objective evidence of pain on passive range of motion testing of the Veteran's lumbar spine and a finding of objective evidence of pain on non-weight bearing testing of the Veteran's spine.
See Correia, supra.  A higher rating is not warranted because there is no lay or medical evidence of ankylosis of the spine.  

The evidence of record neither shows forward flexion of the thoracolumbar spine of 30 degrees or less nor favorable ankylosis of the entire thoracolumbar spine.  However, these facts are not solely dispositive.  Here, the Veteran's credible reports of pain, fatigue, weakness, and lack of endurance during flare-ups, which significantly limit functional ability, warrant a rating in excess of 20 percent from the date of the June 22, 2017 VA examination.  The Board finds that there is doubt as to granting a rating in excess of 20 percent from June 22, 2017 and such doubt is resolved in favor of the Veteran.


Additional Consideration

Finally, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Here, the Board notes that the Veteran was granted a TDIU from September 1, 2006 inclusive of the entire period of the appeal for an increased rating.  .




ORDER

Entitlement to an initial disability rating in excess of 10 percent prior to June 19, 2017 for service-connected degenerative joint disease of the lumbar spine is denied.

Entitlement to a disability rating of 40 percent, but not higher, from June 22, 2017 for service-connected degenerative joint disease of the lumbar spine is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


